


109 HR 5627 IH: To prohibit the Overseas Private Investment Corporation

U.S. House of Representatives
2006-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5627
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2006
			Mr. Paul (for himself
			 and Mr. Sanders) introduced the
			 following bill; which was referred to the Committee on Financial Services, and in
			 addition to the Committee on International
			 Relations, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To prohibit the Overseas Private Investment Corporation
		  from providing insurance or financing to countries that subsidize their steel
		  industries and for projects producing goods subject to antidumping duties, to
		  require the United States to oppose the provision by the International Monetary
		  Fund of assistance to countries which subsidize their steel industries, and to
		  ban assistance by the Export-Import Bank of the United States to countries that
		  subsidize their steel industries.
	
	
		1.Short titleThis Act may be cited as the Steel
			 Financing Fairness Act.
		2.Prohibition on
			 opic financing and insurance to countries that subsidize their steel industries
			 and for projects producing goods subject to antidumping duties
			(a)Subsidization
				(1)ProhibitionThe
			 Overseas Private Investment Corporation may not issue any contract of insurance
			 or reinsurance or any guaranty, or enter into any agreement to provide
			 financing, in connection with a project in a country which provides a subsidy
			 to its steel industry, until 3 months after the subsidy is eliminated.
				(2)DefinitionFor
			 purposes of paragraph (1), a country provides a subsidy to its steel industry
			 if the government of that country provides financial support directly or
			 indirectly to any business concern in that country that produces or
			 manufactures any steel product.
				(b)Antidumping
			 ordersThe Overseas Private Investment Corporation may not issue
			 any contract of insurance or reinsurance or any guaranty, or enter into any
			 agreement to provide financing, in connection with a project that would be
			 engaged in the production or manufacture outside the United States of any
			 product on which antidumping duties are in effect under an antidumping duty
			 order issued under subtitle B of title VII of the
			 Tariff Act of 1930 or under a finding
			 under the Antidumping Act, 1921, regardless of the country in which such
			 product would be produced or manufactured.
			3.United States
			 opposition to IMF assistance to countries that subsidize their steel
			 industriesThe Bretton Woods
			 Agreements Act (22 U.S.C. 286–286oo) is amended by adding at the end the
			 following:
			
				64.Opposition to
				IMF assistance to countries which subsidize their steel industries
					(a)United States
				position
						(1)In
				generalThe Secretary of the Treasury shall instruct the United
				States Executive Director at the Fund to use the voice, vote, and influence of
				the United States to oppose the provision by the Fund of assistance in any form
				to any foreign country the government of which subsidizes the steel industry of
				the foreign country, until 3 months after the subsidy is eliminated.
						(2)Subsidize
				definedIn paragraph (1), the term subsidize means,
				with respect to the steel industry of a foreign country, the provision of
				financial support directly or indirectly to any business concern in the foreign
				country that produces or manufactures any steel product.
						(b)Reduction of
				United States contributions
						(1)In
				generalIf, during the 3-month period referred to in subsection
				(a)(1), the Fund provides assistance in any form to a foreign country referred
				to in subsection (a)(1), the Secretary of the Treasury shall reduce the amount
				otherwise authorized to be contributed by the United States to the Fund in the
				first fiscal year that begins after the provision of the assistance by a
				percentage equal to—
							(A)the amount
				contributed by the United States to the Fund in the fiscal year in which the
				assistance is so provided, divided by the total of the amounts contributed to
				the Fund by all member countries in the fiscal year in which the assistance is
				so provided; multiplied by
							(B)the total amount
				of assistance provided by the Fund to the foreign country in the fiscal year
				referred to in subparagraph (A), divided by the total amount of assistance
				provided by the Fund to all countries in the fiscal year referred to in
				subparagraph (A).
							(2)Continuation of
				reductions if necessary to recover full amount of opposed
				assistanceThe Secretary shall continue to reduce the amount
				otherwise authorized to be contributed by the United States to the Fund for
				succeeding fiscal years until the total amount of the reductions under
				paragraph (1) with respect to the foreign country equals the amount of the
				assistance referred to in paragraph (1) with respect to the foreign
				country.
						(c)Notice to the
				congress of amount of impending reductionWithin 60 legislative
				days after the Fund, during the 3-month period referred to in subsection (a),
				provides assistance in any form to a foreign country referred to in subsection
				(a), the Secretary of the Treasury shall—
						(1)determine the
				amount by which the United States contribution to the Fund is required to be
				reduced under subsection (b); and
						(2)notify the
				Committee on Financial Services of the House of Representatives and the
				Committee on Foreign Relations of the Senate of the amount of the required
				reduction.
						.
		4.Ban on
			 Export-Import Bank assistance to countries that subsidize their steel
			 industriesSection 2(b) of the
			 Export-Import Bank Act of 1945 (12
			 U.S.C. 635(b)) is amended by adding at the end the following:
			
				(13)Ban on assistance to countries
				that subsidize their steel industries
					(A)In generalThe Bank
				may not guarantee, insure, or extend (or participate in the extension of)
				credit in connection with the export of any good or service to any foreign
				country the government of which subsidizes the steel industry of the country,
				until 3 months after the subsidy is eliminated.
					(B)Subsidize definedIn
				subparagraph (A), the term subsidize means, with respect to the
				steel industry of a country, the provision of financial support directly or
				indirectly to any business concern in the country that produces or manufactures
				any steel
				product.
					.
		
